DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kathleen Chapman on 21 September 2021.

The application has been amended as follows: 

	Claim 20: (currently amended) the mobility device as in claim 18 further comprising:
	A latch operably coupled with a central beam second end, the latch being disengaged from the central beam second end enables movement of the attendant handle, the latch being engaged with the central beam second end disables movement of the attendant handle.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, it is known in the prior art to have a service brake stopping the movement of a vehicle, which additionally has a brake release lever which disables the service brake (See Harrison, U.S. Patent App. Pub. No. 2020/0008990; paras. 445-447). However the 
Regarding claim 18, the limitations of an attendant handle operating mechanism enabling movement of the attendant handle, the attendant handle operating mechanism including at least one attendant handle stopper in contact with the attendant handle; a first beam having a first beam first end and a first beam second end, the first beam second end being movably coupled with one of the at least one attendant handle stoppers; a second beam having a second beam first end and a second beam second end, the second beam second end being movably coupled with one of the at least one attendant handle stoppers; and a central beam having a central beam first end and a central beam second end, the central beam first end movably coupling the first beam first end and the second beam first end, wherein movement of the attendant handle being based at least on movement of the central beam have not been found within the prior art. Moreover there are no reasons contained within the prior art for the determination that these features are obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611